After Remand from the Alabama Supreme Court

MOORE, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte Jones, 181 So.3d 338 (Ala.2015). On remand to this court, and in compliance with the supreme court’s opinion, we hereby reverse the judgment of the Montgomery Circuit Court and remand the cause for the entry of a judgment denying Gay-nor Jones’s petition for postminority educational support.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and PITTMAN, THOMAS, and DONALDSON, JJ., concur.